ICJ_149_FrontierDispute_BFA_NER_2013-07-12_ORD_01_NA_00_FR.txt.                       COUR INTERNATIONALE DE JUSTICE


                          RECUEIL DES ARRÊTS,
                   AVIS CONSULTATIFS ET ORDONNANCES


                     DIFFÉREND FRONTALIER
                         (BURKINA FASO/NIGER)

                        DÉSIGNATION D’EXPERTS


                     ORDONNANCE DU 12 JUILLET 2013




                             2013
                      INTERNATIONAL COURT OF JUSTICE


                        REPORTS OF JUDGMENTS,
                     ADVISORY OPINIONS AND ORDERS


                        FRONTIER DISPUTE
                         (BURKINA FASO/NIGER)

                        NOMINATION OF EXPERTS


                         ORDER OF 12 JULY 2013




4 CIJ1047.indb 1                                       8/05/14 09:44

                                          Mode officiel de citation :
                                  Différend frontalier (Burkina Faso/Niger),
                              ordonnance du 12 juillet 2013, désignation d’experts,
                                          C.I.J. Recueil 2013, p. 226




                                                Official citation :
                                   Frontier Dispute (Burkina Faso/Niger),
                                Order of 12 July 2013, Nomination of Experts,
                                         I.C.J. Reports 2013, p. 226




                                                                                1047
                                                                 No de vente:
                   ISSN 0074-4441                                Sales number
                   ISBN 978-92-1-071162-3




4 CIJ1047.indb 2                                                                       8/05/14 09:44

                                             12 JUILLET 2013

                                             ORDONNANCE




                   DIFFÉREND FRONTALIER
                   (BURKINA FASO/NIGER)

                     DÉSIGNATION D’EXPERTS




                     FRONTIER DISPUTE
                   (BURKINA FASO/NIGER)

                     NOMINATION OF EXPERTS




                                             12 JULY 2013

                                                ORDER




4 CIJ1047.indb 3                                               8/05/14 09:44

                    226 	                                    ﻿




                                   COUR INTERNATIONALE DE JUSTICE


        2013
                                                    ANNÉE 2013
      12 juillet
     Rôle général                                   12 juillet 2013
       no 149

                                     DIFFÉREND FRONTALIER
                                            (BURKINA FASO/NIGER)

                                           DÉSIGNATION D’EXPERTS



                                                  ORDONNANCE


                    Présents : M. Tomka, président ; M. Sepúlveda‑Amor, vice-président ;
                                MM. Keith, Skotnikov, Cançado Trindade, Yusuf,
                                Greenwood, Mmes Xue, Donoghue, M. Gaja, Mme Sebutinde,
                                M. Bhandari, juges ; MM. Mahiou, Daudet, juges ad hoc ;
                                M. Couvreur, greffier.


                        La Cour internationale de Justice,
                        Ainsi composée,
                        Après délibéré en chambre du conseil,
                        Vu l’article 48 de son Statut,
                        Rend l’ordonnance suivante :
                       Vu l’article 7 du compromis conclu entre les Parties le 24 février 2009,
                    par lequel les Parties sont convenues de procéder dans les dix‑huit mois
                    suivant l’arrêt de la Cour à la démarcation de leur frontière commune
                    dans la zone contestée et de prier la Cour « de désigner dans son arrêt
                    trois (3) experts qui les assisteront en tant que de besoin aux fins de la
                    démarcation »,
                       Vu l’arrêt rendu par la Cour le 16 avril 2013, au paragraphe 113 duquel
                    la Cour s’est exprimée comme suit :
                            « La Cour est prête à accepter la mission que les Parties lui ont ainsi
                          confiée. Toutefois, eu égard aux circonstances de la présente espèce, la

                    4




4 CIJ1047.indb 4                                                                                      8/05/14 09:44

                   227 	        différend frontalier (ordonnance 12 VII 13)

                        Cour est d’avis qu’il n’y a pas lieu de procéder pour l’instant à la
                        désignation sollicitée par les Parties. Elle y procédera plus tard, par
                        voie d’ordonnance, après s’être informée des vues de celles‑ci, notam-
                        ment en ce qui concerne les aspects pratiques de l’exercice par les
                        experts de leurs fonctions (voir Différend frontalier (Burkina Faso/
                        République du Mali), arrêt, C.I.J. Recueil 1986, p. 648, par. 176) » ;
                     Considérant que l’agent du Burkina Faso et l’agent du Niger ont com-
                   muniqué les vues de leurs gouvernements respectifs en ce qui concerne,
                   notamment, les aspects pratiques de l’exercice, par les experts qui seront
                   désignés par la Cour, de leurs fonctions ; que l’agent du Burkina Faso a
                   indiqué, par lettre du 30 mai 2013, que les
                        « axes d’intervention des[dits] experts pourr[aie]nt être : la détermina-
                        tion des paramètres de passage entre le système de la carte (Clarke
                        1880) et le WGS 84 ; la détermination de la ligne médiane de la Sirba
                        en conformité avec les motivations de la Cour ; le tracé de la frontière
                        dans les zones où la ligne IGN est discontinue et où il faut utiliser un
                        segment de droite ou suivre une ligne naturelle » ;
                   et que l’agent du Niger a indiqué, par lettre du 23 mai 2013, que lesdits
                   experts devraient aider les Parties à identifier « le tracé IGN France 1960,
                   de la borne astronomique de Tao à la rivière Sirba à Bossébangou », ainsi
                   que « les points de passage de la frontière définis par la Cour dans l’arrêt
                   du 16 avril 2013 (points SB, A, B, C et I) » ;
                      Considérant que ce que les Parties demandent à la Cour n’est pas d’or-
                   donner une expertise au sens de l’article 50 du Statut de la Cour, dont le
                   but serait « d’aider la Cour à se prononcer sur les questions qu’elle est
                   appelée à trancher » (Demande en revision et en interprétation de l’arrêt
                   du 24 février 1982 en l’affaire du Plateau continental (Tunisie/Jamahiriya
                   arabe libyenne) (Tunisie c. Jamahiriya arabe libyenne), C.I.J. Recueil
                   1985, p. 228, par. 65) et dont le coût serait, le cas échéant, supporté par la
                   Cour conformément à l’article 68 de son Règlement, mais est d’exercer un
                   pouvoir qui lui est conféré par le compromis, celui de désigner trois per-
                   sonnes auxquelles les Parties elles‑mêmes ont décidé de confier une exper-
                   tise en vue de la mise en œuvre de l’arrêt de la Cour ;

                      Considérant que rien dans le Statut ne s’oppose à ce que la Cour exerce
                   ce pouvoir, dont le but est précisément de permettre aux Parties de parve-
                   nir à un règlement définitif de leur différend en application de l’arrêt
                   qu’elle a rendu ; et que la Cour a déjà exercé un tel pouvoir par le passé
                   (voir Différend frontalier (Burkina Faso/République du Mali), désignation
                   d’experts, ordonnance du 9 avril 1987, C.I.J. Recueil 1987, p. 7) ;
                       La Cour,
                      1. Désigne, conformément à l’article 7, paragraphe 4, du compromis,
                   les trois experts suivants, qui assisteront les Parties aux fins de l’opération
                   de démarcation de leur frontière dans la zone contestée :

                   5




4 CIJ1047.indb 6                                                                                     8/05/14 09:44

                   228 	       différend frontalier (ordonnance 12 VII 13)

                     M. Gérard Cosquer, de nationalité française, ingénieur divisionnaire
                   des travaux géographiques et cartographiques de l’Etat ;
                     M. Luc Ghys, de nationalité belge, ingénieur géomètre, expert consul-
                   tant en géodésie, cartographie et topographie ;
                     M. Cyril Romieu, de nationalité française, ingénieur topographe et
                   géodésien, expert consultant en géodésie et en topographie ;
                      2. Autorise le président, au cas où il se produirait une vacance au sein
                   du groupe des trois experts ainsi nommés, à désigner un suppléant pour
                   effectuer ou achever l’opération de démarcation.

                      Fait en français et en anglais, le texte français faisant foi, au Palais de
                   la Paix, à La Haye, le douze juillet deux mille treize, en trois exemplaires,
                   dont l’un restera déposé aux archives de la Cour et les autres seront trans-
                   mis respectivement au Gouvernement du Burkina Faso et au Gouverne-
                   ment de la République du Niger.

                                                                           Le président,
                                                                   (Signé) Peter Tomka.
                                                                             Le greffier,
                                                                (Signé) Philippe Couvreur.




                   6




4 CIJ1047.indb 8                                                                                    8/05/14 09:44

